                       Case 3:19-cr-00263-KAD Document 48 Filed 11/14/19 Page 1 of 4


AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  District of Connecticut

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )       Case No.    3:19-cr-263 (KAO)
           Bedroom located in the basement of a property                        )
         known as 161 Morse Street, Hamden, Connecticut                         )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _ _ __ _ _ District of                         Connecticut
(identify the person or describe the property to be searched and give its location):

      Bedroom located in the basement of a property known as 161 Morse Street, Hamden, Connecticut, as described in
      Attachment A, which is expressly incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      Evidence, fruits and instrumentalities of a crime as described in Attachment B, which is expressly incorporated herein.




        YOU ARE COMMANDED to execute this warrant on or before                 November 27, 2019        (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10:00 p.m. qf at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                    Hon. Sarah A. L. Merriam
                                                                                                     (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)                    ·
     0 for _ _ days (not to exceed 30)             •
                                               until, the facts justifying, the later specific date of


Date and time issued:
                                                                                       --- /s/
                                                                                           ----Sarah
                                                                                                - -- A. L. Merriam,
                                                                                                     -----,------  -......,=-USMJ
                                                                                                         Judge's J'igrlr.1l11re

City and state:             New Haven, Connecticut                                                     Hon. Sarah A. L. Merriam
                                                                                                           Printed name and title
                       Case 3:19-cr-00263-KAD Document 48 Filed 11/14/19 Page 2 of 4


AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
    3:19-cr-263 (KAD)
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certil1ca tion


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer's signature



                                                                                          Printed name and title
        Case 3:19-cr-00263-KAD Document 48 Filed 11/14/19 Page 3 of 4




                                       ATTACHMENT A
                                     Property To Be Searched

        The Subject Premises (including closets located within the Subject Premises), which is

the basement bedroom located at 161 Morse Street, Hamden, Connecticut-a stand-alone home

with a white siding exterior, green trim., and a white, picket fence.

       The home has solar panels on the roof and a mailbox in the front yard, near the front door

and inside the white, picket fence. The numbers "161" are affixed to the mailbox. The home has

hedges located on each side of the front door, and it has a driveway located to the right of the

home, as viewed from the street.




                                                  1
           Case 3:19-cr-00263-KAD Document 48 Filed 11/14/19 Page 4 of 4




                                          ATTACHMENT B
                                    Particular Things To Be Seized

           All records relating to violations of an 18 U.S.C. § 2339B (attempting to provide material

   support and resources to a foreign tenorist organization), those violations involving Kevin Imam

   McCormick, and occurring in or about January 2018 through in or about October 2019,

   including:

a. Records and information relating to ISIS, or other foreign terrorist organizations;

b. Records and information relating to any support of ISIS, or other foreign tenorist organizations;

c. Records and information relating to travel, including travel plans, itineraries, reservations,
   bookings, tickets, and the means and sources of payment for travel;

d. Records and information relating to plans to commit a terrorist attack, or to fight with ISIS, or
   with other foreign tenorist organizations, including funding, materials needed, maps, disguises,
   aliases, weapons, or the other materials that may assist with such an attack;

e. Records and information relating to communications with individuals concerning ISIS, other
   foreign terrorist organizations, or potential tenorist attacks on the United States, or in other
   countries;

f. Records and information relating to McCormick's use of social-media applications, the internet,
   or other forms of technology that involve foreign tenorist organizations; and

g. Records and information relating to videos or other content created, publicly posted, or viewed
   by McCormick on the internet relating to ISIS, or any other foreign tenorist organization.
